internal_revenue_service number release date index number ----------------------------------------------------- ---------------------------------- ----------------------------- ---------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------ telephone number -------------------- refer reply to cc psi plr-124849-05 date january ---------------------------------------------------------- ------------------- ----------------------- --------------------------------- --------------------------------------- ------------------------------- --------------------------------------------------------------------------------------- re ------------------------------------------------------- legend trust x decedent date child child child bank --------------------------------------------------------------------------- city state spouse a b c d e year year date court ------------ ------------ ------------------------------------ ------------------------------ -------------------------- ----------------------------- -------------------------------- ----------------------- ------ ------ ----------------------- ------------------------------------------------------- this is in response to a letter dated date submitted on your behalf by plr-124849-05 dear -------------- your authorized representative requesting rulings on the gift generation-skipping_transfer gst and income_tax consequences of a proposed change_of advisory committee members of trust x will created three separate and equal trusts for the benefit of his three children their spouses and their issue child trust child trust and child trust pursuant to the terms of decedent’s will bank was appointed trustee of all trusts created under the will decedent died on date which was prior to date decedent's the facts submitted and representations made are as follows under clause b of decedent's will the income of each trust is to be paid in reasonable installments to the child for whose benefit it is set apart and upon the child's death to the deceased child's spouse to whom the child was married at the time of decedent's death and after the death of such spouse to the child's issue per stirpes if prior to the death of the last survivor of decedent’s children a child should die leaving no spouse or issue surviving the deceased child's trust is to be divided equally between the trusts for the two surviving children thereafter if a second child should die leaving no spouse or issue surviving the entire property in the two trusts is to be held as one trust for the benefit of the last survivor of decedent’s children clause c of decedent's will provides that the trusts shall terminate upon the death of the last to die of decedent's children and the spouses to whom they were married at the time of decedent's death upon termination the property in each trust is to be paid over to the issue per stirpes of the child for whose benefit the trust was created under clause of his will decedent appointed child child and child as an advisory committee any two of whom by writing signed by them were given the power with respect to the trusts created under the will to a b direct decedent’s executor and trustee as to what action is to be taken by it as owner of shares of corporate securities in the voting of such securities or in consenting to or protesting against proposed corporate action direct the executor and trustee as to sales of property held by it either as executor or trustee and sales and purchases of property plr-124849-05 c d shall be made by decedent's executor and trustee upon the direction and approval of the advisory committee remove the trustee at any time by instrument in writing designating as successor trustee a corporate fiduciary having its principal_place_of_business in city state and give its consent so that decedent's executor and trustee may borrow money when it is considered by the advisory committee that the borrowing of such money is for the benefit of any trust estate the will further provides that when any member of the advisory committee dies or becomes unwilling to act or incapable of acting the other two members are to select a person to fill the vacancy by a writing signed by the remaining members and delivered to the trustee if two members are deceased or unwilling to serve or become incapable of serving the remaining member is to select two other persons to fill the two vacancies by delivering a writing signed by the remaining member to the trustee at any time there are only two members of the committee such two members are to have full power to act but in case of disagreement between the two members the chief_executive_officer of trustee is to serve as the third member of the committee until such time as a third member is selected in the manner provided at any time there is only one member of the advisory committee alive and willing to and capable of taking action the one member is to have the power to exercise the powers of the committee but only during such time as he does not have a reasonable opportunity to select two members to fill the vacancies any member of the advisory committee who is not a beneficiary of a_trust under decedent’s will is to be paid compensation_for his services at the present time child child child and the spouses of child and child are deceased the spouse of child is still living the child trust the child trust and the child trust will terminate on the death of spouse of child child died in year and his spouse died in year child was survived by three children b d and e on date by order of court the child trust was divided into three separate trusts each consisting of a one-third interest in each asset trust x was created for the benefit of b and her descendants the current members of the advisory committee of trust x are a b and c a b and c have entered into an agreement of sequential resignations and successor appointments in accordance with the terms of decedent's will that will become effective upon the receipt of favorable rulings from the service under the agreement a will be deemed to have resigned as an advisor and b and c the remaining advisors will be deemed to have appointed as a new advisor a member of a class which includes descendants of decedent including potentially beneficiaries of trust x and other adult individuals including potentially the spouses of such beneficiaries thereafter c will be it is represented that the new advisors will operate in accordance with the plr-124849-05 deemed to have resigned as an advisor and b and the advisor appointed by b and c will be deemed to have appointed another member of the class as an advisor provisions set forth in decedent's will for the advisory committee as described above it is also represented that no additions have been made to the child trust or to trust x since decedent's death the following rulings are requested the proposed resignation of advisors and appointment of successor advisors with respect to trust x will not subject trust to the application of the generation- skipping transfer gst tax under sec_2601 of the internal_revenue_code and applicable regulations the proposed resignation of advisors and appointment of successor advisors with respect to trust x will not result in any taxable gift_for federal gift_tax purposes the proposed resignation of advisors and appointment of successor advisors with respect to trust x will not result in the recognition of gain_or_loss for federal_income_tax purposes to trust x or any beneficiaries of trust x ruling sec_2601 of the internal_revenue_code imposes a tax on every under section a of the tax_reform_act_of_1986 act and section generation-skipping_transfer which is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip a of the generation-skipping_transfer_tax regulations the gst tax is generally applicable to generation-skipping transfers made after date however under section b a of the act and sec_26_2601-1 the tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in plr-124849-05 sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer a modification that is administrative in nature that only indirectly increases the amount transferred will not be considered to shift a beneficial_interest in the trust sec_26_2601-1 example considers a situation where a_trust is modified by decreasing the number of trustees the modification pertains to the administration of the trust and does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation than the person or persons who held the beneficial_interest prior to the modification in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the modification will not subject the trust to the provisions of chapter accordingly the proposed resignation of the current advisors and the appointment of successor advisors with respect to trust x is a modification that is administrative in nature this modification does not shift any beneficial_interest in trust x to any beneficiary who occupies a generation lower than the persons holding the beneficial interests further the proposed modification will not extend the time for vesting of any beneficial_interest in trust x beyond the period provided under the provisions of decedent's will or constitute an addition to trust x accordingly the proposed changes will not cause trust x to lose its gst exempt status under sec_26_2601-1 ruling sec_2501 provides that a tax computed as provided in sec_2502 is hereby imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that subject_to the limitations contained in chapter the gift_tax imposed by sec_2501 will apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money or money s worth the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift plr-124849-05 based on the facts submitted and representations made we conclude that the proposed resignation of the current advisors and the appointment of successor advisors with respect to trust x will not change the beneficial interests in trust x otherwise provided for under the terms of decedent's will therefore based on the facts submitted and representations made we conclude that the proposed change_of advisors of trust x will not result in a taxable gift_for federal gift_tax purposes sec_1001 provides that the gain from the sale_or_other_disposition of sec_1001 states that the amount_realized from the sale_or_other_disposition ruling sec_61 provides that gross_income includes gains derived from dealings in property and under ' a from an interest in a_trust property shall be the excess of the amount_realized there from over the adjusted_basis provided in ' for determining gain and the loss shall be the excess of the adjusted_basis provided in ' for determining loss over the amount_realized of property shall be the sum of any money received plus the fair_market_value of the property other than money received under ' c except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under ' on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender's interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution concluded that sec_1_1001-1 reasonably interprets sec_1001 and that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans cottage savings u s pincite the supreme court of the united_states in cottage savings u s pincite 499_us_554 concerns the the resignation of current advisory committee members and the subsequent plr-124849-05 appointment of replacement advisory committee members will take place in accordance with the existing terms of the trust moreover the successor advisory committee members must abide by the same terms and conditions of the trust as the current advisory committee members accordingly the proposed resignation of the current advisory committee members and the immediate appointment of their successors once done will merely be an exercise of the administrative provisions of the trust and will not result in the recognition of gain_or_loss for federal_income_tax purposes to the trust or any beneficiaries in accordance with the power_of_attorney on file with this office a copy of this the rulings contained in this letter are based upon information and except as expressly provided herein no opinion is expressed or implied letter is being sent to your authorized representative concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer s requesting it sec_6110 sincerely yours _________________________ katherine a mellody senior technician reviewer office of the associate chief_counsel passthroughs and special industries enclosure cc copy for sec_6110 purposes
